Citation Nr: 0715515	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  05-00 013	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUES

1.  Entitlement to service connection for a claimed low back 
disorder.  

2.  Entitlement to service connection for a claimed leg 
disorder.  

3.  Entitlement to service connection for claimed residuals 
of an abscessed tooth.  

4.  Entitlement to service connection for a claimed 
innocently acquired psychiatric disorder, to include 
depression and post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from July 1966 to 
July 1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision of the RO.  

The issue of service connection for an innocently acquired 
psychiatric disorder, to include PTSD and depression, is 
being remanded to the agency of original jurisdiction (AOJ) 
via the Appeals Management Center in Washington, DC.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings referable to back or leg disorder or an abscessed 
tooth in service or for many years thereafter.  

2.  The veteran currently is not shown to have any low back 
condition due to any event or incident of his active service.  

3.  The veteran currently is not shown to have a leg disorder 
due to any event or incident of his active service.  

4.  The veteran currently is not shown to have an abscessed 
tooth due to any event or incident of his active service.  



CONCLUSIONS OF LAW

1.  The veteran does not have a low back disability due to 
disease or injury that was incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1110, 5103A, 5107, 7104 
(West 2002); 38 C.F.R. § 3.303 (2006).  

2.  The veteran does not have a leg disability due to disease 
or injury that was incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 5103A, 5107, 7104 (West 
2002); 38 C.F.R. § 3.303 (2006).

3.  The veteran does not have an disability manifested by an 
abscessed tooth due to disease or injury that was incurred in 
or aggravated by active military duty.  38 U.S.C.A. §§ 1110, 
5103A, 5107, 7104 (West 2002); 38 C.F.R. § 3.303 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

In November 2003, the RO sent the veteran a letter in which 
he was informed of the requirements needed to establish 
entitlement to service connection.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  No additional private evidence was 
subsequently added to the claims file.  

The veteran was advised in the letter to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
possession that pertains to a claim.  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claim was granted.  However, as his claims are being denied, 
no disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the 
appellant.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

Although no nexus opinion has been obtained with respect 
to the service connection issues adjudicated below, none 
is needed.  

Such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has 
a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, 
or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  

Because none of these conditions has been met, as will be 
discussed hereinbelow, a VA examination is not necessary 
with regard to the issues of service connection for low 
back disability, a leg disability, and an abscessed tooth.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on these issues.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including at 
his November 2004 personal hearing at the RO.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  


Analysis

The veteran's service medical records reveal that he hit his 
head on a pipe at the bottom of a ladder and knocked himself 
out in February 1967.  He regained consciousness shortly 
thereafter and was reported to have a bruise over the left 
frontal area; he complained of having headaches.  An 
examination, including x-ray studies of the skull, was 
unremarkable.  The injury was not considered to have caused 
permanent disability.  No pertinent abnormality was found on 
discharge examination in July 1969.  

The only post-service medical evidence on file are VA 
treatment records dated from August 2001 to July 2003.  The 
diagnoses in August 2001 were alcohol abuse; occasional lower 
back pain, asymptomatic; symptoms consistent with post-
traumatic stress disorder (PTSD); and rule out PTSD.  

The Board notes that there is no complaint or finding of low 
back or leg condition or an abscessed tooth in service or 
until many years thereafter.  

Although the veteran contended at his personal hearing in 
November 2004 that he injured his back, leg, and tooth when 
he fell down some stairs in service, there is no notation of 
this in service, including on discharge examination in July 
1969.  Despite the veteran's complaints of occasional low 
back pain in 2001, no back disability was diagnosed.  

Although the veteran testified at his November 2004 RO 
hearing that he was treated for back disability by private 
physicians in the 1970's, the veteran did not testify that 
any treatment records were available or would contain a nexus 
opinion relevant to any current claim.  

As there is no evidence of a back disability, leg disability 
or abscessed tooth in service and no diagnosis of a current 
back, leg or tooth condition, there also cannot be evidence 
of a causal connection between any claimed condition and any 
event or incident of the veteran's service.  

Consequently, as none of the elements needed to warrant 
service connection for a low back disorder, a leg condition, 
or an abscessed tooth has been shown, service connection for 
a low back disability, a leg disability, and an abscessed 
tooth is not warranted.  

Due consideration has been given to the veteran's testimony 
at his November 2004 RO hearing.  Although he can provide 
competent evidence as to his observations, he cannot provide 
competent evidence to establish the etiology of any current 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

The Board has also considered the doctrine of reasonable 
doubt in reaching the above decision; however, as the 
preponderance of the evidence is against the veteran's claims 
for service connection for a low back disability, a leg 
disability, and an abscessed tooth, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER


Service connection for a claimed low back disorder is denied.  

Service connection for a claimed leg condiiton is denied.  

Service connection for a claimed condition manifested by an 
abscessed tooth is denied.  



REMAND

In determining whether service connection is warranted for 
PTSD, the Board notes that there must be medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2006).  

In such cases, the record must contain service records or 
other corroborative evidence that substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).  

It was noted in VA treatment records dated in August 2001 
that the veteran had symptoms consistent with PTSD, and rule 
out PTSD was diagnosed.  However, these findings are not 
linked to any specifically verified incident of service.  

The veteran testified at his November 2004 RO hearing that 
one of his stressors was that, while stationed on the U.S.S. 
AMERICA in 1967, he had to carry body bags of servicemen 
killed on the U.S.S. LIBERTY; and there is evidence in the 
record that the U.S.S. AMERICA came to the aid of the U.S.S. 
LIBERTY after it was accidentally bombed in June 1967 and 34 
men were killed.  

Although the veteran failed to respond to a November 2003 VA 
letter requesting additional information on the veteran's 
service stressors, the Board concludes that one final attempt 
should be made to obtain this information in an attempt to 
verify all of the veteran's service stressors.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  

Pursuant to 38 C.F.R. § 3.327(a) (2006), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the existence, etiology, or severity of a 
disability.  See also 38 C.F.R. § 3.159 (2006).  

Accordingly, this remaining matter is REMANDED to the AOJ for 
the following actions:  

1.  The AOJ should take appropriate 
action to contact the veteran and ask him 
to provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his claim for service connection for 
psychiatric disability, to include PTSD 
and depression, such as treatment since 
the most recent evidence dated in July 
2003.  After obtaining any necessary 
authorization from the veteran for the 
release of his private medical records, 
the AOJ should obtain and associate with 
the file all records that are not 
currently on file.  

If the AOJ is unsuccessful in obtaining 
any such records identified by the 
veteran, it should inform the veteran of 
this and request him to provide a copy of 
the outstanding medical records if 
possible.  

2.  The AOJ should take appropriate steps 
to obtain a detailed description of all 
of the service stressors that the veteran 
believes may have contributed to the 
development of his PTSD.  The veteran 
should be as specific as possible as to 
the date, place, and circumstances of the 
incident, and the names of any 
individuals involved.  

3.  If deemed warranted, the AOJ should 
then request verification of the 
veteran's alleged stressor(s) from the 
appropriate service authority, to include 
the U.S. Army and Joint Services Records 
Research Center (JSRRC), Kingman 
Building, Room 2C08, 7701 Telegraph Road, 
Alexandria, VA 22315-3802.  All 
information that might corroborate the 
veteran's alleged stressor(s) should be 
requested.  Any information obtained must 
be associated with the claims files.  If 
the search efforts result in negative 
results, documentation to that effect 
must be placed in the claims files.  

4.  Then, the AOJ should schedule the 
veteran for a VA examination to 
determine the nature and likely etiology 
of the claimed psychiatric disorder.  
The entire claims folder must be made 
available to the examiner in conjunction 
with this examination.   The examination 
report must reflect review of pertinent 
material in the claims folder.  All 
findings should be reported in detail.  

If the diagnosis of PTSD is deemed 
appropriate, the examiner must specify 
(1) whether each alleged stressor found 
to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.  

5.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the above examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.655 (2006).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.  

6.  After all of the above has been 
completed, the AOJ should readjudicate 
the veteran's claim for service 
connection for psychiatric disability, to 
include PTSD and depression, taking into 
consideration any and all evidence that 
has been added to the record since its 
last adjudicative action.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a Supplemental 
Statement of the Case, which should 
include all pertinent law and 
regulations.  The veteran and his 
representative should then be given an 
appropriate opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the AOJ.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes); 
see M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



____________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


